Title: To George Washington from Brigadier General James Irvine, 25 November 1777
From: Irvine, James
To: Washington, George



Sir
Whitemarsh [Pa.] novr 25th 1777.

I have seriously revolved in my mind the subject that was debated in council last night, and notwithstanding the present disagreable situation of our affairs, cannot think that we are yet reduced to the necessity 

of hazarding the total destruction of the army by a general attack, on the very ground that general Howe would wish to fight us on; to attack redoubts &ca with any prospect of success, we should be much superior in numbers to the enemy and at least equal to them in discipline, were we possessed of those advantages, & had boats sufficient to throw about 3000 men into their rear I should chearfully vote for the proposed attack as in my opinion the defeat of genl Howe would then be as certain, as I am afraid ours would be were we to attack him with our present strength.
I could therefore wish that the army was placed in such a position (either on this or the other side of Schuykill) as to invite or oblidge general Howe to leave his strong holds & seek us in the field, as the probability of success in a general action then, would be more in our favour with equal numbers, than in an attempt upon his lines with our present triffling superiority.
I have had but little experience in war, & therefore give my opinion on this important question with diffidence, should your excellency or the major part of the council determine on the attack, I shall chearfully sustain the part assigned to me, & exert my utmost abilities to procure success. I have the honor to be with the greatest respect Sir Your most obedient & humb. servt

James Irvine

